DETAILED CORRESPONDENCE
Status of Application
Claims 1-17 have been examined in this application. This communication is a Final Rejection in response to the Amendment filed on August 25, 2022. Claims 18-20 stand withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-17 are objected to because of the following informalities:
Claim 1 recites the limitation “forming a second well at a second depth within the geologic formation that is above the first depth”. To improve clarity of the claim, replacement of this limitation with -forming a second well at a second depth within the geologic formation, wherein the second depth is above the first depth- is recommended. 
Further, Claim 1 recites “being configured” in lines 3 & 7. To improve clarity of the claim, deletion of “being” is required. 
Appropriate correction is required. Claims 2-9 are also objected to for being dependent on Claim 1. 
Claim 10 recites the limitation “a second horizontal portion that is located at a second depth within the geologic formation that is above the first depth”. To improve clarity of the claim, replacement of this limitation with -a second horizontal portion that is located at a second depth within the geologic formation, wherein the second depth is above the first depth- is recommended. Appropriate correction is required. Claims 11-17 are also objected to for being dependent on Claim 10. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 & 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 7 & 15 each recite the limitation wherein the CO2 is injected at a miscible pressure with respect to the first hydrocarbons. While the specification describes injecting the CO2 at a miscible pressure, the miscibility with respect to “the first hydrocarbons”, and what “first hydrocarbons” encompasses, as instantly claimed is not sufficiently described in the specification as required above. Appropriate correction and/or clarification is required. The claims have been examined as best understood. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, 9-11, 13-15 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Graff et al. (US 2018/0340404), in view of Mims et al. (US 4,850,429).
With respect to Claim 1, Graff discloses a method comprising: forming a first well at a first depth within a geologic formation, the first well being configured to act as a production well or an injection well (Graff: Sections [0006]-[0008] & [0016]); forming a second well, the second being configured to act as a production well or an injection well (Graff: Sections [0006]-[0008] & [0016]); during a first period of time: injecting one or more first fluids into the geologic formation through the first well to sweep first hydrocarbons within the geologic formation towards the second well; producing the first hydrocarbons from the geologic formation through the second well; and during a second period of time occurring after the first period of time: injecting one or more second fluids into the geologic formation through the second well to sweep second hydrocarbons within the geologic formation towards the first well; and producing the second hydrocarbons from the geologic formation through the first well (Graff: Sections [0006]-[0008]).
The reference further teaches employing existing wells and horizontal wells from enhanced oil recovery facilities (Graff: Section [0016]), and also teaches the injection of water and/or gas (Graff: Sections [0006]-[0008]). The reference, however, fails to explicitly disclose the above method steps in combination with “the first well comprising a first horizontal portion”, the “second well at a second depth within the geologic formation that is above the first depth, the second well comprising a second horizontal portion that is parallel to the first horizontal portion”, sweeping the first hydrocarbons “upward” towards the second well, and sweeping the second hydrocarbons “downward” towards the first well, as instantly claimed.
Mims teaches methods of oil recovery using steam, water and/or carbon dioxide (Mims: Col. 1, Ln. 60 through Col. 2, Ln. 18; Col. 3, Ln. 60-68) therein, wherein parallel horizontal wells at different depths are employed, and the recovery fluid(s) is injected in the bottom well to sweep hydrocarbons upward toward the top well and injected in the top well to sweep hydrocarbons downward toward the bottom well, wherein the flow is reversed to increase oil recovery when production becomes uneconomical at the initial production well (Mims: Col. 2, Ln. 25 through Col. 3, Ln. 10). Mims also teaches the use of horizontal wells alone or in combination with vertical wells (Mims: Col. 4, Ln. 22-27). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Graff with the aforementioned teachings of Mims to employ “the first well comprising a first horizontal portion”, the “second well at a second depth within the geologic formation that is above the first depth, the second well comprising a second horizontal portion that is parallel to the first horizontal portion” and to sweep the first hydrocarbons “upward” towards the second well, and sweep the second hydrocarbons “downward” towards the first well, as instantly claimed in order to use existing facilities and/or to increase oil recovery (Mims: Col. 2, Ln. 25 through Col. 3, Ln. 10).
With respect to Claim 2, the combined references of Graff and Mims teach the method as provided above with respect to Claim 1. Mims further teaches wherein the spacing of wells varies by formation and depends on various factors such as drilling criteria, economics etc. (Mims: Col. 4, Ln. 27-47). As such, although the combined references fail to explicitly disclose “…wherein the second horizontal portion is positioned four hundred feet above the first horizontal portion” as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to space the wells optimally based on operational and economic factors in order to optimize oil recovery. 
Further, before the effective filing date of the claimed invention, there had been a recognized need in the art for oil recovery employing horizontal wells, and a finite number of identified, predictable solutions including spacing and placement of wells based on formation characteristics, drilling criteria and economic criteria as set forth above. As such, before the effective filing date of the claimed invention, based on the combined teachings of Graff and Mims, one of ordinary skill in the art could have pursued a desired spacing and placement of the first and second well, such as instantly claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 3, the combined references of Graff and Mims teach the method as provided above with respect to Claim 1. Graff further discloses “…wherein injecting the one or more first fluids comprises: injecting CO2 during a first portion of the first period of time; and subsequently injecting water during a second portion of the first period of time” (Graff: Sections [0006]-[0008]).
With respect to Claims 5 & 6, the combined references of Graff and Mims teach the method as provided above with respect to Claim 3. Graff further teaches employing the injecting steps until the results are economically favorable (Graff: Sections [0004], [0019] & [0020]). 
As such, although the reference fails to explicitly disclose wherein the first portion and the second portion of the first period of time is three months as respectively claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ the steps for a suitable and economically favorable duration of time in order to optimize oil recovery. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal duration of time to employ therein in order to obtain the desired result.
Further, it is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for increasing oil recovery, and a finite number of identified, predictable solutions including injecting fluids for an economically favorable duration of time as set forth above. As such, before the effective filing date of the claimed invention, based on the combined teachings of Graff and Mims, one of ordinary skill in the art could have pursued desired time durations, such as instantly claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 7, the combined references of Graff and Mims teach the method as provided above with respect to Claim 3. Graff further discloses wherein CO2 is miscible with oil in the formation (Graff: Section [0003]). As such, it would appear that the CO2 is injected at a “miscible pressure with respect to the first hydrocarbons” as instantly claimed. To the extent there is any difference between the injection of Graff and the injection as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.
With respect to Claim 9, the combined references of Graff and Mims teach the method as provided above with respect to Claim 1. Graff fails to explicitly disclose “wherein the one or more first fluids comprise carbonated water” as instantly claimed. Mims, however, further teaches employing recovery fluids comprising a mixture of carbon dioxide and water (which is considered carbonated water as instantly claimed) as an alternative to water or carbon dioxide alone (Mims: Col. 3, Ln. 60-68). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Graff with the aforementioned teachings of Mims to employ a known alternative recovery fluid, such as carbonated water as instantly claimed, in order to yield predictable results in increasing oil recovery. (Mims: Col. 3, Ln. 60-68).
With respect to Claim 10, Graff discloses a method of producing hydrocarbons from a geologic formation (Graff: Section [0002]), the method comprising: during a first period of time: injecting one or more first fluids into the geologic formation through a first well to sweep first hydrocarbons within the geologic formation (Graff: Sections [0006]-[0008] & [0016]); producing the first hydrocarbons from the geologic formation through a second well (Graff: Sections [0006]-[0008] & [0016]); and during a second period of time occurring after the first period of time: injecting one or more second fluids into the geologic formation through the second well to sweep second hydrocarbons within the geologic formation towards the first well; and producing the second hydrocarbons from the geologic formation through the first well (Graff: Sections [0006]-[0008] & [0016]).
The reference further teaches employing existing wells and horizontal wells from enhanced oil recovery facilities (Graff: Section [0016]), and also teaches the injection of water and/or gas (Graff: Sections [0006]-[0008]). The reference, however, fails to explicitly disclose the above method steps in combination with “the first well comprising a first horizontal portion located at a first depth within the geologic formation”, “the second well comprising a second horizontal portion that is located at a second depth within the geologic formation that is above the first depth and parallel and vertically aligned with the first horizontal portion”, sweeping the first hydrocarbons “upward”, and sweeping the second hydrocarbons “downward”, as instantly claimed.
Mims teaches methods of oil recovery using steam, water and/or carbon dioxide (Mims: Col. 1, Ln. 60 through Col. 2, Ln. 18; Col. 3, Ln. 60-68) therein, wherein parallel horizontal wells at different depths are employed, and the recovery fluid(s) is injected in the bottom well to sweep hydrocarbons upward toward the top well and injected in the top well to sweep hydrocarbons downward toward the bottom well, wherein the flow is reversed to increase oil recovery when production becomes uneconomical at the initial production well (Mims: Col. 2, Ln. 25 through Col. 3, Ln. 60). Mims also teaches the use of horizontal wells alone or in combination with vertical wells (Mims: Col. 4, Ln. 22-27). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Graff with the aforementioned teachings of Mims to employ “the first well comprising a first horizontal portion located at a first depth within the geologic formation”, “the second well comprising a second horizontal portion that is located at a second depth within the geologic formation that is above the first depth and parallel and vertically aligned with the first horizontal portion” and to sweep the first hydrocarbons “upward” and the second hydrocarbons “downward”, as instantly claimed in order to use existing facilities and/or to increase oil recovery (Mims: Col. 2, Ln. 25 through Col. 3, Ln. 60).
With respect to Claim 11, the combined references of Graff and Mims teach the method as provided above with respect to Claim 10. Graff further discloses “…wherein injecting the one or more first fluids comprises: injecting CO2 during a first portion of the first period of time; and subsequently injecting water during a second portion of the first period of time” (Graff: Sections [0006]-[0008]). 
With respect to Claims 13 & 14, the combined references of Graff and Mims teach the method as provided above with respect to Claim 11. Graff further teaches employing the injecting steps until the results are economically favorable (Graff: Sections [0004], [0019] & [0020]). 
As such, although the reference fails to explicitly disclose wherein the first portion and the second portion of the first period of time is three months as respectively claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ the steps for a suitable and economically favorable duration of time in order to optimize oil recovery. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal duration of time to employ therein in order to obtain the desired result.
Further, it is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for increasing oil recovery, and a finite number of identified, predictable solutions including injecting fluids for an economically favorable duration of time as set forth above. As such, before the effective filing date of the claimed invention, based on the combined teachings of Graff and Mims, one of ordinary skill in the art could have pursued desired time durations, such as instantly claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397and the duration of time as respectively claimed is considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for reasons as set forth above with respect to Claim 11.
With respect to Claim 15, the combined references of Graff and Mims teach the method as provided above with respect to Claim 11. Graff further discloses wherein CO2 is miscible with oil in the formation (Graff: Section [0003]). As such, it would appear that the CO2 is injected at a “miscible pressure with respect to the first hydrocarbons” as instantly claimed. To the extent there is any difference between the injection of Graff and the injection as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.
With respect to Claim 17, the combined references of Graff and Mims teach the method as provided above with respect to Claim 10. Graff fails to explicitly disclose “wherein the one or more first fluids comprise carbonated water” as instantly claimed. Mims, however, further teaches employing recovery fluids comprising a mixture of carbon dioxide and water (which is considered carbonated water as instantly claimed) as an alternative to water or carbon dioxide alone (Mims: Col. 3, Ln. 60-68). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Graff with the aforementioned teachings of Mims to employ a known alternative recovery fluid, such as carbonated water as instantly claimed, in order to yield predictable results in increasing oil recovery. (Mims: Col. 3, Ln. 60-68).
Claims 4, 8, 12 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Graff et al. (US 2018/0340404), in view of Mims et al. (US 4,850,429), further in view of Mahmoud et al. (US 2017/0044884). 
With respect to Claims 4 & 12, the combined references of Graff and Mims teach the method as provided above with respect to Claims 3 & 11, respectively. The combined references, however, fail to explicitly disclose “wherein the water comprises fresh water” as respectively claimed.
Mahmoud teaches methods of improving oil recovery from a subterranean formation with water and CO2 therein, wherein it is taught that generally water is taken from a nearby and/or suitable source such as fresh water (Mahmoud: Sections [0002], [0007], [0008], [0046] & [0050]). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the combined references of Graff and Mims with the aforementioned teachings of Mahmoud to employ known sources of water, and nearby and/or suitable sources of water, such as a fresh water, in order to improve oil recovery and/or yield predictable results in increasing oil recovery.
With respect to Claims 8 & 16, the combined references of Graff and Mims teach the method as provided above with respect to Claims 3 & 11, respectively. The combined references, however, fail to explicitly disclose “wherein the CO2 is injected in a supercritical state” as respectively claimed.
Mahmoud teaches methods of improving oil recovery from a subterranean formation with water and CO2 therein, wherein it is taught that CO2 is employed in a supercritical state to control the mobility of CO2 and reduce problems associated with CO2 use (Mahmoud: Sections [0002] & [0007]-[0010]). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the combined references of Graff and Mims with the aforementioned teachings of Mahmoud to employ CO2 in a supercritical state as instantly claimed in order to control the mobility of CO2 and reduce problems associated with CO2 use (Mahmoud: Sections [0002] & [0007]-[0010]).
Response to Arguments
Applicants' amendments regarding the claim objections and the 35 USC § 112 rejections are persuasive and, therefore, these objections and rejections have been withdrawn. With respect to Claims 7 & 15, however, the amendments raise new issues under 35 USC 112 as set forth above. 
Applicants’ arguments with respect to the prior art rejections of Claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674